DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


    PNG
    media_image1.png
    713
    832
    media_image1.png
    Greyscale




Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “ORGANIC LIGHT-EMITTING DIODE DISPLAY PANEL WITH ANODE LAYER ON SIGNAL TRACE IN NON-DISPLAY AREA”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0380474 A1; hereinafter, “Lee”).
Regarding claims 1-18:
	re claims 1 and 10, Lee discloses (in Fig 5 above) an organic light-emitting diode display panel 550 comprising a display area (“display area” in Fig. 5 above), a non-display area (“non-display area” in Fig. 5 above) located around the display area (e.g., see 370/NDA in the 3-D view shown in Fig. 3), and a block area (“block area” in Fig. 5 above) provided in the non-display area, wherein the organic light-emitting diode display panel comprises:
a signal trace layer 520/521 [0076, 0070], [(for claim 10) an inorganic film layer 506 [0053] formed on [a bottom side of] the signal trace layer 520/521, an organic film layer 508/509 formed on the inorganic film layer 506], an organic film layer 508/509 [0056, 0059] formed on the signal trace layer 520/521, and an anode layer 511/519 [0058, 0076] formed on the organic film layer 508/509;
wherein the signal trace layer 520/521 is provided with a signal trace 520/521 in the non-display area, and the signal trace 520/521 passes through the block area (“block area” in Fig. 5 above) and extends to the non-display area located at opposite sides of the block area;
wherein a portion of the organic film layer 508/509 corresponding to the block area is patterned to form at least one block (“Block 1” in Fig. 5 above), and a space between adjacent two blocks (see “space between adjacent block” in Fig. 5 above) and a space between the block and the organic film layer (see “space between block 1 and organic film layer 508/509) outside the block area are formed by grooves (see “GROOVE” in Fig. 5 above);
wherein the grooves pass through the organic film layer 508/509 partially or completely, and the anode layer 519/511 is at least formed on a side of an exposed portion of the signal trace 520 corresponding to the grooves when all the grooves pass through the organic film layer;
re claims 2 and 11, the organic light-emitting diode display panel according to claims 1 and 10, wherein the organic light-emitting diode display panel further comprises a organic light-emitting layer 512 [0061] formed on the anode layer 511/519, a cathode layer 513 [0057], and a thin film encapsulation layer 514 [0064]; the thin film encapsulation layer includes an inorganic encapsulation layer 517 [0065] and an organic encapsulation layer 516 [0065] that are stacked; a 
re claims 3 and 12, the organic light-emitting diode display panel according to claims 1 and 10, wherein the block area (“block area” in Fig. 5 above) includes the blocks and the grooves located at two lateral sides of blocks (see “block 1”, “block 2”, and “GROOVEs” in Fig. 5 above); a portion of the anode layer 519 corresponding to the block area and a portion of the anode layer 511 corresponding to the display area are in a disconnected state at a position of the non-display area between the block area and the display area (see Fig. 5 above), so that the anode layer forms an anode 511 corresponding to the display area and an anode material layer 519 corresponding to the block area;
re claims 4 and 13, the organic light-emitting diode display panel according to claims 3 and 12, wherein the anode material layer 519 is formed in the groves (see “GROOVEs” in Fig. 5 above) located at two lateral sides of the blocks, and the anode material layer 519 at least covers the exposed portion of the signal trace 520;
re claims 5 and 14, the organic light-emitting diode display panel according to claims 4 and 13, wherein the grooves are ring shapes surrounding the display area (i.e., the 3-D view shown in Fig. 3, the non-display region 370/NDA surrounds the display region DA; accordingly, the grooves in Fig. 5 will surround the display area), and the anode material layer 519 covers an upper surface and a side surface of the signal trace 520 (i.e., the anode material layer 519 completely overlaps signal trace 520; accordingly, an upper surface and a side surface of the signal trace 520 is covered);
re claims 6 and 15, the organic light-emitting diode display panel according to claims 4 and 13, wherein the anode material layer 519 is formed on a bottom and side wall of the grooves (see bottom and sidewalls of the “GROOVEs” in Fig. 5 above);
re claims 7 and 16, the organic light-emitting diode display panel according to claims 3 and 12, wherein the anode material layer 519 forms a continuous film in the block area (see “block area” in Fig. 5 above), and the anode material layer 519 extends from a boundary of the block area near a side of the display area to a boundary of the block area away from the display area (see Fig. 5 above);
re claims 8 and 17, the organic light-emitting diode display panel according to claims 3 and 12, wherein a boundary of the anode material layer 519 (see boundary at “orthographic projection of the anode material layer” in Fig. 5 above) is located in the non-display display area adjacent to a side of the block area away from the display area, and an orthographic projection of the thin film encapsulation layer (see “orthographic projection of the thin film encapsulation layer” in Fig. 5 above) located on the organic light-emitting diode display panel covers an orthographic projection of the anode material layer located on the organic light-emitting diode display panel; and
re claims 9 and 18, the organic light-emitting diode display panel according to claims 1 and 10, wherein the signal trace 520/521 includes a source/drain pole 507a/507b (Fig. 5 and [0054]) and the signal trace 520 (which is a power supply wire, see [0076]] disposed on the same layer 506 (Fig. 5 and [0077]) as the source/drain pole 507a/507b, and the material of the signal trace is the same as the material of the source/drain pole [0077].
	Therefore, claims 1-18 are anticipated by Lee.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose block areas in non-display areas surrounding display area, and wiring layers in non-display areas have some similarity to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892